

116 HR 3823 IH: Promoting Health Careers in Community and Technical Colleges Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3823IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Doggett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that health professions opportunity demonstration projects train project participants to
			 earn a recognized postsecondary credential, and to clarify that community
			 colleges are eligible for grants to conduct such a demonstration project.
	
 1.Short titleThis Act may be cited as the Promoting Health Careers in Community and Technical Colleges Act. 2.Health professions opportunity demonstration project grantees required to train project participants to earn a recognized postsecondary credentialSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:
			
 (c)Grantees required To train project participants To earn a recognized postsecondary credentialAn eligible entity awarded a grant to conduct a demonstration project under this section shall train project participants to earn a recognized postsecondary credential, including an industry-recognized credential..
		3.Eligibility of community colleges for grants to conduct health professions opportunity
 demonstration projectsSection 2008(a)(4)(D) of the Social Security Act (42 U.S.C. 1397g(a)(4)(D)) is amended by striking section 101 and inserting sections 101 and 102(a)(1)(B). 4.Effective dateThe amendments made by this Act shall take effect on October 1, 2019.
		